t c memo united_states tax_court life care communities of america ltd a florida limited_partnership robert w and johanna mcmichael partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date stanley w rosenkranz leonard l kleinman and glenn m burton for petitioners francis c mucciolo and benjamin a deluna for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on two unrelated motions respondent's motion to dismiss for lack of jurisdiction and to strike allegations set forth in the petition that johanna mcmichael is entitled to innocent spouse relief pursuant to sec_6013 and respondent's motion for partial summary_judgment that robert w mcmichael remained a partner of life care communities of america ltd until date as explained in greater detail below we shall grant respondent's motion to dismiss and to strike and deny respondent's motion for partial summary_judgment background3 during and petitioner joined with raymond smith smith and hudson fowler fowler in organizing several business entities including a florida limited_partnership known as life care communities of america ltd life care or the partnership for the purpose of developing constructing and owning a retirement center known as bentley village although initially a limited_partner petitioner became a general_partner of life care in date in date smith and fowler used their combined voting power to remove petitioner from managerial positions in the unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to robert w mcmichael the following is a summary of the relevant facts drawn from the entire record that do not appear to be in dispute these facts are stated solely for purposes of deciding the pending motions fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir partnership and other bentley village entities shortly thereafter petitioner was excluded from all further partnership business--his office was locked and he was told not to return to the site or to make contact with the partnership's employees in addition smith and fowler transferred a management_contract held by a corporation equally owned by petitioner smith and fowler to an entity controlled by smith and fowler in petitioner filed suit in florida state court against fowler smith the partnership and related bentley village entities alleging various causes of action including theft fraud and embezzlement the above-described litigation was eventually the subject of a negotiated settlement in discussions culminating in the settlement of the aforementioned litigation petitioner smith and fowler understood that they would not be able to reconcile their differences and that either smith and fowler on the one hand or petitioner on the other would have to relinquish their ownership interests in life care and the related bentley village entities initially attempts at settling the dispute were hampered by the parties' inability to agree as to the value of the various bentley village entities in this regard by letter dated date marshall g reissman mr reissman counsel for smith and fowler wrote to stanley w rosenkranz mr rosenkranz counsel for petitioner proposing that the litigation be settled by petitioner's relinquishing his interests in the various bentley village entities including life care to smith and fowler for an immediate payment of dollar_figure a dollar_figure annual consulting fee for years and a lump-sum payment at the end of years at a price to be determined under a mutually agreeable formula the litigation eventually was settled on date pursuant to an agreement entitled mutual release and settlement agreement the settlement agreement contrary to the terms set forth in mr reissman's date letter the settlement agreement provides alternative options respecting the sale of the parties' respective partnership interests specifically the settlement agreement allowed petitioner an 8-month period within which to exercise an option to purchase smith's and fowler's partnership interests in life care however during this same 8-month period smith and fowler could preempt petitioner by exercising their own options to purchase petitioner's partnership_interest in life care the settlement agreement further stated that in the event that petitioner did not exercise his option within the prescribed 8-month period smith and fowler would be required to pay petitioner dollar_figure that would be allocated percent to a consulting fee and percent to the purchase of petitioner's interests in the various bentley village entities including petitioner's partnership_interest in life care the settlement agreement includes a paragraph that states in exchange for a cash payment of two hundred thousand dollars dollar_figure at the time the mutual release and settlement agreement is executed all existing lawsuits would be dismissed with prejudice and complete releases would be exchanged with mcmichael petitioner was paid dollar_figure upon the execution of the settlement agreement petitioner did not exercise his option to purchase smith's and fowler's partnership interests in life care by letter dated date mr reissman advised mr rosenkranz that smith and fowler would purchase petitioner's interests in the various bentley village entities pursuant to the agreement dated date and that it was his clients' position that the sale would be effective date on date petitioner smith fowler and other interested parties executed an agreement the sale agreement providing for the transfer of petitioner's interests in the bentley village entities including life care to smith fowler and others for dollar_figure the agreement states that dollar_figure of the purchase_price was paid upon execution of the settlement agreement life care issued petitioner forms k-1 for each of the taxable years and however petitioners decided to exclude petitioner's distributive_share of the partnership's items of income loss deduction and credit in their joint federal_income_tax returns for and on the ground that petitioner was no longer a partner in life care after date on date respondent mailed separate notices of final_partnership_administrative_adjustment fpaa to the tax_matters_partner tmp for life care determining adjustments to the partnership's tax returns for and on date respondent mailed a copy of the fpaa to petitioners each of the fpaa's contains identical language stating it is determined that the purchase and sale of partnership interests between partners robert mcmichael hudson fowler and raymond smith was effective on date rather than on date the correct distributive shares of partnership income loss deductions and credits have been determined based on their ownership percentages in accordance with sec_706 of the internal_revenue_code the tmp for life care did not file a petition_for_readjustment with the court respecting the above-described fpaa's however petitioners filed a timely petition with the court ostensibly as partners other than the tmp discussion respondent's motion to dismiss for lack of jurisdiction and to strike as indicated the petition_for_readjustment includes allegations that johanna mcmichael is entitled to relief as an at the time the petition was filed life care maintained its principal_place_of_business in naples florida innocent spouse under sec_6013 respondent moves to dismiss for lack of jurisdiction and to strike asserting that the court lacks jurisdiction to address the matter in this partnership level proceeding it is now well settled that the tax_court lacks jurisdiction to consider whether a taxpayer partner is entitled to innocent spouse relief under sec_6013 in the context of partnership level proceedings see 98_tc_48 marthinuss v commissioner tcmemo_1995_58 and cases cited therein the question of whether johanna mcmichael is entitled to innocent spouse relief can be raised in a partner level affected items proceeding following the issuance of a notice_of_deficiency by invoking the tax court's overpayment jurisdiction see eg mann-howard v commissioner tcmemo_1992_537 consequently we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike respondent's motion for partial summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment upon all or any part of the legal issues in controversy is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 respondent argues for partial summary_judgment on the basis that petitioner remained a life care partner until date respondent contends that the clear and unambiguous terms of the settlement agreement executed date and the sale agreement executed date support her position further respondent contends that petitioner is precluded by the rule articulated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 as adopted by the court_of_appeals for the eleventh circuit in 730_f2d_718 11th cir from offering evidence to vary or counter the terms of the two agreements this case is appealable to the court_of_appeals for the eleventh circuit thus although this court has declined to adopt the rule_of 378_f2d_771 3d cir vacating and remanding 44_tc_549 see continued petitioners assert that material issues of fact regarding the termination of petitioner's status as a life care partner remain in dispute and that the rule in commissioner v danielson supra is not applicable under the circumstances presented for federal tax purposes the terms partnership and partner are defined in sec_7701 as follows partnership and partner --the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a_trust or estate or a corporation and the term partner includes a member in such a syndicate group pool joint_venture or organization see sec_761 the existence or nonexistence of a partnership under state law is not determinative for federal tax purposes 327_us_280 88_tc_1405 74_tc_939 affd 703_f2d_485 10th cir in 337_us_733 the supreme court held that in determining whether a partnership has been formed for tax purposes the proper inquiry is continued 87_tc_178 ndollar_figure affd without published opinion 833_f2d_303 3d cir we would be obliged to follow the holding of 730_f2d_718 11th cir if that case were directly on point 54_tc_742 affd 445_f2d_985 10th cir whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise fn ref omitted as we see it a similar inquiry is required where as in the present case the dispute concerns the date that an individual's status as a partner of a limited_partnership is terminated although one can draw an inference from both the settlement agreement and sale agreement that petitioner remained a life care partner until date the agreements do not define the membership of the life care partnership or otherwise address petitioner's status the agreements do little more than describe the terms and conditions by which petitioner ultimately transferred his life care partnership_interest in this regard we are not persuaded that the duration of petitioner's status as a life care partner is prescribed solely or unambiguously by the terms of the agreements consistent with the preceding discussion we conclude that respondent's reliance on commissioner v danielson supra is misplaced in short danielson stands for the proposition that absent proof showing mistake fraud undue influence duress or the like a taxpayer generally is bound by the terms of an agreement to which he is a party where the agreement includes specific allocations or characterizations evincing tax consequences see 746_f2d_319 6th cir per curiam bradley v united_states supra 641_f2d_376 5th cir revg 71_tc_1017 accordingly an application of the danielson_rule does not abrogate our obligation to consider other factors such as the conduct and relationship of the parties commissioner v culbertson supra the record in this case includes conflicting assertions as to whether petitioner remained a life care partner following the execution of the settlement agreement on date in addition to the inferences that may be drawn from the agreements we note that life care issued forms k-1 to petitioner for the taxable years and suggesting that the partnership considered petitioner a partner during those periods on the other hand there is no dispute that the parties negotiating the settlement agreement recognized that the animosity between petitioner and smith and fowler would preclude the continuation of the partnership as originally formed in addition petitioner submitted an affidavit stating that it was the intent of the parties to the settlement agreement that petitioner would no it appears that petitioner concedes that he was a partner until jan longer act as a life care partner after the execution of the settlement agreement and that he was in fact excluded from partnership activities after date consistent with these assertions mr reissman sent a letter to mr rosenkranz dated date advising that smith and fowler would purchase petitioner's interest in the various bentley village entities pursuant to the agreement dated date and that it was their position that the sale would be effective date viewing the known facts in a light most favorable to petitioner we conclude that material facts remain in dispute and that additional factual development is necessary to resolve the question of whether petitioner remained a partner of life care until date in particular we are unable to determine from the record presented the intent of the parties respecting the composition of the life care partnership after the execution of the settlement agreement on date consequently we will deny respondent's motion for partial summary_judgment to reflect the foregoing an order will be issued granting respondent's motion to dismiss for lack of jurisdiction and to strike and denying respondent's motion for partial summary_judgment
